3. New Flame shipwreck (vote)
- Before the vote:
Madam President, with regard to your comments on announcing the results of roll-call votes, allow me to express my gratitude to all those who chair votes in this House. On behalf of all of us I would like to thank Mr Vidal-Quadras for passing on the suggestion I made the day before yesterday. Thank you very much for agreeing to see how smoothly it goes.
- Before the vote on Amendment 6:
(ES) Madam President, I agree with the author of the amendment and suggest that, where the text refers to the regional authorities of Andalucia, the words 'and local' should be added so that the phrase reads 'regional and local authorities of Andalucia'.
(The oral amendment was accepted)